DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on October 7, 2021, in response to PTO Office Action mailed on September 3, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 4, and 8 have been amended. Claims 2-3 and 5 have been cancelled. As a result, claims 1, 4, and 6-8 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Applicant's arguments filed on October 7, 2021, in response to PTO Office Action mailed on September 3, 2021, have been fully considered but are not persuasive. 
	Applicant argued that Wentworth et al. (Publication Number US 2016/0373408 A1) and Maung et al. (Publication Number US 2015/0227485 A1) do not disclose at a structure and function of the USB relay device as claimed in the instant application nor the interaction between the USB relay device and virus check engine as claimed. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to Applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
	Examiner notes that Applicant merely stated that one ordinary skill in the art would not combine the prior arts of record to arrive at the claimed invention, but there is no further explanation as to why one of ordinary skill in the art would not combine the prior art of record, especially when both prior arts of record are directed to the USB protocol and the use of USB ports (Wentworth et al. in [Abstract, lines 1-4], Maung et al. in [FIG. 1]). Hence both prior arts of record are in the same field of endeavor as it pertains to device connections. Furthermore, Examiner notes a motivation as disclosed in Maung et al. which states the ability to allow for port flexibility compared to prior art systems where ports can be static (particularly in USB hubs) [Paragraph 0002].

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentworth et al. (Publication Number US 2016/0373408 A1) in view of Maung et al. (Publication Number US 2015/0227485 A1).
As per claim 1, Wentworth et al. discloses “a virus detection system using a USB relay device that has a connection switching unit configured to switch a connection state between a first connector unit to which a USB client is connected and a second connector unit connected to a USB host controller (through a processor 412 that controls data transmission between the interface 414 and the interface 420; Paragraph 0039; FIG. 4), the virus detection system comprising: a virus check engine unit that performs virus check of a file acquired from the USB client or the USB host controller via the USB relay device (execution of USB firewall security rules causes the USB firewall device to analyze data associated with any attempted access, including analysis similar to Deep Packet Inspection (DPI); Paragraphs 0040 and 0043), wherein based on a result of the check by the virus check engine unit, the USB relay device controls switching of the connection state by the connection switching unit (the processor 412 can indicate proper operations if only permitted operations are occurring or indicate security violations (Paragraph 0039), with only approved commands/data permitted between the ports; Paragraphs 0041-0042).”
Wentworth et al. discloses “and when the result of the check by the virus check engine unit is OK, the first switch unit and the second switch unit are brought into the second connection state (the processor 412 can indicate proper operations if only permitted operations are occurring or indicate security violations (Paragraph 0039), with only approved commands/data permitted between the ports; Paragraphs 0041-0042).”
Wentworth et al. discloses “when the USB client connected to the first connector unit is a USB device other than USB storage, the connection switching unit sets the first connection state by switching control of the first switch unit and the second switch unit (allowing only transmission of USB packets that are appropriate for a configured USB class such as in the case of a USB mass storage device that enables these devices to be used for storage but not as a boot device; Paragraph 0042).”
However, Wentworth et al. does not disclose electrical connectivity in switching as disclosed by the limitations “wherein the USB relay device has a control unit that relays a file input and output through the first connector unit or the second connector unit, and the connection switching unit selectively switches among a first connection state in which the first connector unit and the second connector unit are electrically connected, a second connection state in which the control unit is electrically connected to the first connector unit and the second connector unit, and a disconnection state in which the first connector unit and the second connector unit are not electrically connected” or “the connection switching unit has a first switch unit having a movable contact connected to the first connector unit and a second switch unit having a movable contact connected to the second connector unit, one fixed contact of the first switch unit and one fixed contact of the second switch unit are connected to each other, the other fixed contact of the first switch unit and the other fixed contact of the second switch unit are each connected to the control unit.”
Maung et al. disclose electrical connectivity in switching as disclosed by the limitations “the USB relay device has a control unit that relays a file input and output through the first connector unit or the second connector unit (state machine 124; FIG. 2), the connection switching unit selectively switches among a first connection state in which the first connector unit and the second connector unit are electrically connected (Port 2 couples to switch logic unit 2, which can be coupled to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022), a second connection state in which the control unit is electrically connected to the first connector unit and the second connector unit (Port 2 couples to switch logic unit 2, which can be coupled to connection D as opposed to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022), and a disconnection state in which the first connector unit and the second connector unit are not electrically connected (Port 2 couples to switch logic unit 2, which can be coupled to connection D as opposed to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022).”
Maung et al. discloses “the connection switching unit has a first switch unit having a movable contact connected to the first connector unit and a second switch unit having a movable contact connected to the second connector unit, one fixed contact of the first switch unit and one fixed contact of the second switch unit are connected to each other, the other fixed contact of the first switch unit and the other fixed contact of the second switch unit are each connected to the control unit (FIG. 2; Paragraphs 0021-0022).” 
Wentworth et al. and Maung et al. are analogous art in that they in the field of device connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Wentworth et al. and Maung et al. to allow for port flexibility compared to prior art systems where ports can be static (particularly in USB hubs) [Paragraph 0002].
As per claim 4, Wentworth et al. discloses “the virus detection system using the USB relay device according to claim 1 (disclosed by Wentworth et al. and Maung et al. above), wherein when the result of the check by the virus check engine unit is NG (Paragraphs 0041-0042).” 
Maung et al. discloses “the connection switching unit sets the disconnection state by switching control of the first switch unit and the second switch unit (FIG. 2; Paragraphs 0021-0022).”
As per claim 6, Wentworth et al. discloses “the virus detection system using the USB relay device according to claim 1 (disclosed by Wentworth et al. and Maung et al. above), comprising a file check history database for recording check history information of the virus check engine unit (through Deep Packet Inspection (DPI) that depends on automatic examination of header and data of a packet; Paragraph 0043).”
claim 7, Wentworth et al. discloses “the virus detection system using the USB relay device according to claim 1 (disclosed by Wentworth et al. and Maung et al. above), comprising a specimen isolation history database for recording the file and result of virus check of the file (through Deep Packet Inspection (DPI) that depends on automatic examination of header and data of a packet; Paragraph 0043).”
As per claim 8, Wentworth et al. discloses “a virus detection method in a virus detection system that uses a USB relay device having a connection switching unit configured to switch a connection state between a first connector unit to which a USB client is connected and a second connector unit connected to a USB host controller (through a processor 412 that controls data transmission between the interface 414 and the interface 420; Paragraph 0039; FIG. 4), the method comprising: performing virus check of a file acquired from the USB client or the USB host controller via the USB relay device (execution of USB firewall security rules causes the USB firewall device to analyze data associated with any attempted access, including analysis similar to Deep Packet Inspection (DPI); Paragraphs 0040 and 0043).”
Wentworth et al. discloses “and based on a result of the virus check, performing switching control of the connection state by the connection switching unit (the processor 412 can indicate proper operations if only permitted operations are occurring or indicate security violations (Paragraph 0039), with only approved commands/data permitted between the ports; Paragraphs 0041-0042).”
Wentworth et al. discloses “wherein, when the result of the check by the virus check engine unit is OK, the first switch unit and the second switch unit are brought into the second connection state (the processor 412 can indicate proper operations if only permitted operations are occurring or indicate security violations (Paragraph 0039), with only approved commands/data permitted between the ports; Paragraphs 0041-0042).”
Wentworth et al. discloses “when the USB client connected to the first connector unit is a USB device other than USB storage, the connection switching unit sets the first connection state by switching control of the first switch unit and the second switch unit (allowing only transmission of USB packets that are appropriate for a configured USB class such as in the case of a USB mass storage device that enables these devices to be used for storage but not as a boot device; Paragraph 0042).”
However, Wentworth et al. does not disclose electrical connectivity in switching as disclosed by the limitations “relaying a file input and output through the first connector unit or the second connector unit,” “switching among a first connection state in which the first connector unit and the second connector unit are electrically connected, a second connection state in which the control unit is electrically connected to the first connector unit and the second connector unit, and a disconnection state in which the first connector unit and the second connector unit are not electrically connected” or “wherein the connection switching unit has a first switch unit having a movable contact connected to the first connector unit and a second switch unit having a movable contact connected to the second connector unit, wherein one fixed contact of the first switch unit and one fixed contact of the second switch unit are connected to each other, the other fixed contact of the first switch unit and the other fixed contact of the second switch unit are each connected to the control unit.”
relaying a file input and output through the first connector unit or the second connector unit (state machine 124; FIG. 2).”
Maung et al. discloses “switching among a first connection state in which the first connector unit and the second connector unit are electrically connected (Port 2 couples to switch logic unit 2, which can be coupled to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022), a second connection state in which the control unit is electrically connected to the first connector unit and the second connector unit (Port 2 couples to switch logic unit 2, which can be coupled to connection D as opposed to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022), and a disconnection state in which the first connector unit and the second connector unit are not electrically connected (Port 2 couples to switch logic unit 2, which can be coupled to connection D as opposed to port 1 through switch logic unit 1; FIG. 2; Paragraphs 0021-0022).”
Maung et al. discloses “wherein the connection switching unit has a first switch unit having a movable contact connected to the first connector unit and a second switch unit having a movable contact connected to the second connector unit, wherein one fixed contact of the first switch unit and one fixed contact of the second switch unit are connected to each other, the other fixed contact of the first switch unit and the other fixed contact of the second switch unit are each connected to the control unit (FIG. 2; Paragraphs 0021-0022).” 
Wentworth et al. and Maung et al. are analogous art in that they in the field of device connections.
[Paragraph 0002].
CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        January 12, 2022

/Farley Abad/Primary Examiner, Art Unit 2181